              Case 2:19-cv-02222-DMC Document 12 Filed 05/14/20 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     CAROL TURNER
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     CAROL TURNER,                                                  No.   2:19-cv-02222-DMC
13

14                          Plaintiff,
                                                                    STIPULATION AND ORDER
15                                                                  FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
          v.                                                        MOTION FOR SUMMARY
17   Andrew Saul,                                                   JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to May 22, 2020.
24
            Plaintiff’s attorney filed a motion for summary judgment May 4, will be filing a reply brief
25
     May 8, will file another reply brief May 12, filed a reply brief in the Ninth Circuit April 30, motions
26
     for summary judgment April 27, April 20, April 15, April 13, April 8, and so on.
27

28



                                               [Pleading Title] - 1
               Case 2:19-cv-02222-DMC Document 12 Filed 05/14/20 Page 2 of 2


 1

 2
     Dated:     May 6, 2020                                       /s/ Jesse S. Kaplan
 3                                                                JESSE S. KAPLAN
                                                                  Attorney for Plaintiff
 4

 5

 6                                                                McGREGOR W. SCOTT
                                                                  United States Attorney
 7                                                                DEBORAH LEE STACHEL
 8
                                                                  Regional Counsel, Region IX
                                                                  Social Security Administration
 9

10   Dated: May 6, 2020                                            /s/ per e-mail authorization
11                                                                CAROLYN CHEN
                                                                  Special Assistant U.S. Attorney
12                                                                Attorney for Defendant
13

14

15                                                 ORDER
16

17
              For good cause shown on the basis of this stipulation, the requested extension of
18
     plaintiff’s time to file a motion for summary judgment brief is extended to May 22, 2020.
19

20            SO ORDERED.

21

22
     Dated: May 14, 2020
23                                                       ____________________________________
                                                         DENNIS M. COTA
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26

27

28



                                              [Pleading Title] - 2
